Exhibit 99.1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein or therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: February 7, 2011THIRD POINTLLC By: /s/ William Song Name: William Song Title: Attorney-in-Fact Dated: February 7, 2011DANIEL S. LOEB By: /s/ William Song Name: William Song Title: Attorney-in-Fact Dated: February 7, 2011ROYAL CAPITAL MANAGEMENT, LLC By: /s/ Yale M. Fergang Name: Yale M. Fergang Title: Managing Member Dated: February 7, 2011YALE M. FERGANG /s/ Yale M. Fergang Dated: February 7, 2011 ROBERT W. MEDWAY /s/ Robert W. Medway Dated: February 7, 2011MONARCH ALTERNATIVE CAPITAL LP By: MDRA GP LP, its General Partner By: Monarch GP LLC, its General Partner By:/s/ Michael Weinstock Name: Michael Weinstock Title: Member Dated: February 7, 2011MDRA GP LP By: Monarch GP LLC, its General Partner By:/s/ Michael Weinstock Name: Michael Weinstock Title: Member Dated: February 7, 2011MONARCH GP LLC By:/s/ Michael Weinstock Name: Michael Weinstock Title: Member
